Case 1:18-cv-05498-WFK-RLM Document 41 Filed 11/08/18 Page 1 of 5 PageID #: 1651



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------_.)(
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS :
TRUSTEE, ON BEHALF OF THE REGISTERED                                            Case No.: 18-cv-05498-WFK-RLM
HOLDERS OF CSAIL 2017-CX9 COMMERCIAL
MORTGAGE TRUST, COMMERCIAL MORTGAGE                                             VERIFIED ANSWER
PASS-THROUGH CERTIFICATES, SERIES 2017-CX9                                      AND CROSS-CLAIMS
and
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS :
TRUSTEE, ON BEHALF OF THE REGISTERED
HOLDERS OF CSAIL 2017-C8 COMMERCIAL
MORTGAGE TRUST, COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2017-C8,
                                    Plaintiffs,
                           -against-
ACROPOLIS GARDENS REALTY CORP., a New York       .
corporation; ACROPOLIS ASSOCIATES LLC, a New York:
limited liability company; THE ACROPOLIS GARDENS :
CONDOMINIUM, BOARD OF MANAGERS; PEOPLE OF :
THE STATE OF NEW YORK, ALBANY, NEW YORK;         .
THE CITY OF NEW YORK; THE CITY OF NEW YORK
ENVIRONMENTAL CONTROL BOARD; BUILDING
SERVICE 32BJ HEALTH FUND; BUILDING SERVICE
32BJ LEGAL SERVICES; BUILDING SERVICE 32BJ
THOMAS SHORTMAN; and JOHN DOES I THROUGH
XXXX,
                                    Defendants.
-------------------------------------------------------------------------_.)(

           Defendant Acropolis Associates LLC, by counsel, Meister Seelig & Fein LLP, hereby

  answers Plaintiffs' Verified Complaint (the "Complaint") and demands notice of all pleadings and

  proceedings herein upon its undersigned counsel.

           1.       Acropolis Associates LLC hereby asserts its interests in the "Property" -        as that

  term is defined in the Complaint - including but not limited to: (1) those interests set forth in the

  Complaint, e.g., (a) as holder ofa "Wraparound Mortgage" that encumbers the Property, and (b)

  as minority shareholder of the "Borrower" entity, defendant Acropolis Gardens Realty Corp.
Case 1:18-cv-05498-WFK-RLM Document 41 Filed 11/08/18 Page 2 of 5 PageID #: 1652



 ("AGRC"); and (2) by virtue of the Notice of Pendency that Acropolis Associates LLC and its

 affiliates filed with respect to the Property on September 24, 2018, in connection with their

 Amended Verified Shareholder Derivative Complaint filed the same day in the New York state

 court derivative action captioned Astoria Atlas Holdings, LLC, et al. v. Metropolitan Pacific

 Properties, Inc., et al., Index No. 70893212018 (N.Y. Sup., Queens County) (Livote, J.) (the

 "Derivative Action").

         2.       Acropolis Associates LLC denies that its mortgage lien "accrued subsequent to the

 lien of the Mortgage" as alleged in paragraph 47 of Plaintiffs' Complaint. As for the Plaintiffs'

 allegation that the mortgage lien owned by Acropolis Associates LLC is "subject and subordinate"

 to the alleged lien of Plaintiffs' mortgage by virtue of the Subordination and Standstill Agreement

 referenced in paragraphs 20 and 21 of the Complaint, such allegation constitutes a legal conclusion

 to which no response is required. In that connection, the Court is respectfully referred to the terms

 of the Subordination and Standstill Agreement (Complaint Exh. F), which speaks for itself.

         3.       Acropolis Associates LLC reserves all of its rights under federal and New York

 state law, including but not limited to the Federal Rules of Civil Procedure and the New York Civil

 Practice Law and Rules.

                                         First Cross-Claim

        4.        In the event that any order sought in the Complaint is issued, or any judgment of

 foreclosure is entered, Acropolis Associates LLC is entitled to indemnification or contribution

 from AGRC, as AGRC -         through the acts and omissions of its longtime managing agent Steve

 H. Osman and his company Metropolitan Pacific Properties, Inc., and the Osman-controlled board

 of directors -   created the basis for foreclosure by failing to comply with AGRC's obligations

 under the "Loan Documents" described in the Complaint.



                                                  2
Case 1:18-cv-05498-WFK-RLM Document 41 Filed 11/08/18 Page 3 of 5 PageID #: 1653



                                       Second Cross-Claim

        5.      AGRC's current board of directors should be permanently enjoined from

 amending, modifying, or refinancing the "Mortgage" (defined in the Complaint). The current

 board is illegitimate, as AGRC's by-laws provide for each member to serve a one-year term and

 no current member has been elected more recently than eight years ago. As there has been no

 election or shareholder meeting since 2010, the board has no authority to approve a refinancing on

 behalf of AGRC. Such an act would be ultra vires or at a minimum, legally invalid. Moreover,

 the current board is not acting in the best interests of shareholders. AGRC has produced (in the

 Derivative Action) a term sheet from a "hard-money" lender for a refinancing at a 9% interest rate

 that would raise the debt from $45 to $52 million. Acropolis Associates LLC -          a minority

 shareholder of AGRC -      is concerned not only that millions in cash-out proceeds would be

 improperly diverted (as occurred with the last refinancing in 2017, as set forth in the amended

 complaint in the Derivative Action), but that the interest rate would cripple the coop, taking

 AGRC's annual interest expenses from approximately $1.6 to $4.6 million, and resulting in a

 devastating maintenance increase of approximately $400 per month, per apartment, in a 618-unit

 coop comprised of working families and retirees. This would be on top of the 39% maintenance

 increase over the past five years as a result of four Osman-engineered refinancings, which

 exponentially increased AGRC's debt load from $12.5 to $45 million. Inasmuch as an AGRC

 shareholder meeting has been scheduled for November 19,2018, the current board, should, at a

 minimum, be temporarily restrained from amending, modifying, or refinancing the Mortgage,

 pending the November 19,2018 meeting of AGRC's shareholders and further order ofthis Court,

 which has already appointed a receiver to manage the Property's affairs.




                                                 3
Case 1:18-cv-05498-WFK-RLM Document 41 Filed 11/08/18 Page 4 of 5 PageID #: 1654



                                         Third Cross-Claim

        6.       Acropolis Associates LLC is entitled to a declaration that AGRC's current board of

 directors is illegitimate for the reasons set forth in paragraph 5, supra, and that it lacks authority

 to act on behalf of AGRC for any purpose, including but not limited to amend, modify, or refinance

 the Mortgage.



        Dated: New York, New York
               November 8,2018
                                                               Respectfully submitted,

                                                                                     & FEIN LLP


                                                               By: __~~________________
                                                                      Stephen B. Meister, Esq.
                                                                      Michael B. Sloan, Esq.
                                                                      Christina Vemaschi, Esq.
                                                               125 Park Avenue, 7th Floor
                                                               New York, New York 10017
                                                               (212) 655-3500

                                                               WOLF HALDEN STEIN ADLER
                                                               FREEMAN & HERZ LLP
                                                               Benjamin Y. Kaufman
                                                               270 Madison Avenue
                                                               New York, New York 10016
                                                               (212) 545-4600

                                                               LAW OFFICES OF CHENG &
                                                               ASSOCIATES PLLC
                                                               Pui Chi Cheng
                                                               27-28 Thomson Avenue, Suite 447
                                                               Long Island City, New York 11101
                                                               (718) 937-8480

                                                               Attorneys for Defendant
                                                               Acropolis Associates LLC




                                                   4
Case 1:18-cv-05498-WFK-RLM Document 41 Filed 11/08/18 Page 5 of 5 PageID #: 1655




                                           VERIFICATION


    STATE OF NEW YORK             )
                    \\            ) ss.:
    COUNTY OF ~ Qs<s. cVJ\        )


           Michael Leifer, being duly sworn, deposes and says as follows : I am the managing member

    of Defendant Acropolis Associates LLC. I have read the foregoing Verified Answer and Cross-

    Claims know the contents thereof to be true.




    Sworn to before me this                                   Srlmati Indira Das
    8th day of November, 2018                          Notary Public, State of New York
                                                         Qualified In Nassau County
                                                             Uc. #01DA6179019
                                                   Comm'9slon Expires March 03, 20 D2D




                                                   5
